Wilde J.
delivered the opinion of the Court. Several objections have been taken to the regularity of the proceedings in this case, which, as the plaintiff’s counsel allege, have been waived by the submission of the case to the judgment of an arbitrator. But as we are of opinion that none of the objections are well founded, we have not considered the question of the alleged waiver.
*466It is objected, in the first place, that there is no record of the proceedings before the justice, and of the judgment and appeal therefrom. It is true, that the minutes of the justice are not technically a record ; but they contain all the material parts which the record would comprise, if it were made up at large and-in the usual form, and as the record has not been thus extended in form in consequence of the death of the justice, the minutes are to be regarded as substantially a record of the proceedings, and are entitled to’ the samé credit as a record at large would be, if it had been thus made up. The minutes in the journals of the House of Lords are held to be records, and a copy of them is admissible in evidence. Jones v. Randall, Cowp. 17; Bac. Abr. Evidence, F.
It is, in the next place, objected, that the appellant has not produced a copy of the whole case, attested by the justice, as he was bound to do by the St. 1783, c. 42, § 6. But this he has been prevented from doing, by the death of the justice. The statute does not expressly require, that the copy of the case should be attested by tbe justice, though undoubtedly such
an attestation would be required, if the justice were living The next best evidence is therefore admissible. This the ap pellant has produced, namely, sworn copies of the writ, ser vice and pleadings, and of the minutes of the proceedings be fore the justice, made by him, by which it appears that judg ment was rendered, that an appeal therefrom was claimed and allowed, and that the appellant recognized with a surety to prosecute the appeal. That sworn copies are admissible, un der the circumstances of this case, we hold to be very clear. They may in all cases be admitted where office copies cannot
be had. It is a general rule of evidence, that records may be proved by exemplifications under seal, or by office copies, or by sworn copies. Bac. Abr. Evidence, F. The appellant has produced the best evidence that could be obtained, and that is sufficient, and I may add, entirely satisfactory.
The minutes of the justice are entitled to full credit; and that they have been correctly copied cannot be doubted. Baldwin v. Prouty, 13 Johns. R. 430; Posson v. Brown 11 Johns. R. 166.

New trial granted,.